

117 HR 3414 IH: To repeal the mandatory flood insurance coverage requirement for commercial properties located in flood hazard areas, and for other purposes.
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3414IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo repeal the mandatory flood insurance coverage requirement for commercial properties located in flood hazard areas, and for other purposes.1.Opt-out of mandatory coverage requirement for commercial properties(a)Amendments to Flood Disaster Protection Act of 1973The Flood Disaster Protection Act of 1973 is amended—(1)in section 3(a) (42 U.S.C. 4003(a))—(A)in paragraph (10), by striking and at the end;(B)in paragraph (11), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new paragraph:(12)residential improved real estate means improved real estate that—(A)is primarily used for residential purposes, as defined by the Federal entities for lending regulation; and(B)secures financing or financial assistance provided through a federally related single family loan program, as defined by the Federal entities for lending regulation.; and(2)in section 102 (42 U.S.C. 4012a)—(A)in subsection (b)—(i)in paragraph (1)(A)—(I)by inserting residential before improved real estate; and(II)by inserting residential before building or mobile home;(ii)in paragraph (2)—(I)by inserting residential before improved real estate; and(II)by inserting residential before building or mobile home; and(iii)in paragraph (3)—(I)in subparagraph (A), by inserting residential before improved real estate; and(II)in the matter after and below subparagraph (B), by inserting residential before building or mobile home;(B)in subsection (c)(3), by striking , in the case of any residential property, for any structure that is a part of such property and inserting for any structure that is part of a residential property;(C)in subsection (e)—(i)in paragraph (1)—(I)by inserting residential before improved real estate; and(II)by inserting residential before building or mobile home each place such term appears; and(ii)in paragraph (5)—(I)in subparagraph (A)—(aa)by inserting residential before improved real estate each place such term appears; and(bb)by inserting residential before building or mobile home each place such term appears;(II)in subparagraph (B), by inserting residential before building or mobile home each place such term appears; and(III)in subparagraph (C), by inserting residential before building or mobile home; and(D)in subsection (h)—(i)by inserting residential before improved real estate each place such term appears; and(ii)in the matter preceding paragraph (1), by inserting residential before building or mobile home.(b)Amendments to National Flood Insurance Act of 1968The National Flood Insurance Act of 1968 is amended—(1)in section 1364(a) (42 U.S.C. 4104a(a))—(A)in paragraph (1), by inserting residential before improved real estate;(B)in paragraph (2), by inserting residential before improved real estate; and(C)in paragraph (3)(A), by inserting residential before building;(2)in section 1365 (42 U.S.C. 4104b)—(A)in subsection (a)—(i)by inserting residential before improved real estate; and(ii)by inserting residential before building;(B)in subsection (b)(2)—(i)by inserting residential before building each place such term appears; and(ii)by inserting residential before improved real estate each place such term appears;(C)in subsection (d), by inserting residential before improved real estate each place such term appears; and(D)in subsection (e)—(i)by inserting residential before improved real estate; and(ii)by inserting residential before building each place such term appears; and(3)in section 1370 (42 U.S.C. 4121)—(A)in paragraph (8), by inserting residential before improved real estate;(B)by redesignating paragraphs (14) and (15) as paragraphs (15) and (16), respectively; and(C)by inserting after paragraph (13) the following new paragraph:(14)the term residential improved real estate means improved real estate that—(A)is primarily used for residential purposes, as defined by the Federal entities for lending regulation; and(B)secures financing or financial assistance provided through a federally related single family loan program, as defined by the Federal entities for lending regulation;.(c)Rule of constructionThis section and the amendments made by this section may not be construed to prohibit the Administrator of the Federal Emergency Management Agency from offering flood insurance coverage under the National Flood Insurance Program for eligible non-residential properties, other residential multifamily properties, or structures financed with commercial loans, or to prohibit the purchase of such coverage for such eligible properties.